OVERLOAD RECOGNITION ON A CHASSIS PART



FIRST OFFICE ACTION


This action is in response to the Applicant’s preliminary amendment dated Aug. 01, 2019.

TITLE

The title is objected to because it is not clearly descriptive of the claimed invention.

CLAIMS

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor regards as the invention.

Claims 12 - 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which is regarded as the invention.

Independent claims 12 and 24 are both indefinite as to the limitation of “the sensor system being designed as a deformation detecting sensor”, and specifically if the sensor system is actually required to be a deformation detecting sensor.   

35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 - 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant’s cited prior art of Kindler (5,585,572).

With respect to independent claim 12, Kindler sets forth an overload recognition system for a bar-type chassis component (10), the overload recognition system comprising:
a sensor system (11) for detecting a nominal condition parameter (deformation) of the chassis component (10); and
the sensor system (11) being designed as a deformation detecting sensor for the chassis component (abstract).

With respect to claim 13, Kindler sets forth that the sensor system comprises a plurality of individual sensors (12, col. 4, lines 21-25).


With respect to claim 14, Kindler sets forth that the individual sensors (12) are arranged in different planes relative to one another (opposite sides of the shaft; col. 4, lines 21-25).

With respect to claim 15, Kindler sets forth that the individual sensors (12) form a cage as is claimed (Fig. 1 and col. 4, lines 21-25).

With respect to claim 16, Kindler sets forth that the cage (the multiple strips 21) is secured on one side of the chassis component along a longitudinal direction (Fig. 1).

With respect to claim 17, Kindler sets forth that the cage (the multiple strips 21) has an annular attachment section (14).

With respect to claim 18, Kindler sets forth that the attachment section (14) is fixed by a fastener (glue) of the chassis component (col. 4, lines 15/16).

With respect to claim 19, Kindler sets forth that the attachment section (14) is radially elastic (see ring clamps as an alternative to glue at col. 4, line 40).

With respect to claim 21, Kindler sets forth that the attachment section (14) and the fastener (glue) are permanently connected with one another.



35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over by the Applicant’s cited prior art of Kindler (5,585,572).

With respect to claim 20, Kindler fails to set forth that the chassis component (10) is divided into two parts and forms a parting line where the attachment section (14) is located.
However, the Examiner points out that the claim does not further define the overload recognition system, as the Applicant’s invention is directed to, but instead further defines the component on which the overload recognition system is used.
As such, it would have been obvious to one having ordinary skill in the art armed with this teaching to divide (not physically) the chassis component (10) into two parts (one side to the left of 16 in Fig. 1 and one side to the right of 16 in Fig. 1) and form a parting line where the attachment section (14) is located.
The motivation being to physically monitor the deformation in the chassis component between the left side of 16 and the right side of 16 by marking the chassis component (10) so that a comparison of the mark before and after deformation can be made.

With respect to claim 22, Kindler fails to explicitly set forth that the sensor system (11) is arranged close to an area of the chassis component (10) having a lowest design strength.
However, it would have been obvious to one having ordinary skill in the art armed with the Kindler teaching that the sensor system is arranged close to an area of the chassis component having a lowest design strength.
The motivation being that Kindler does not set forth any such low design or high design strength areas. Thus, the interpretation can be made that the chassis component has a uniform strength throughout and as such the sensor system is arranged close to an area of the chassis component having a lowest design strength as is claimed.

With respect to claim 23, Kindler sets forth a plurality of sensors (12) which are fixed to the chassis component, adjacent a parting line of the chassis component (as per above rejection of claim 20) and extending longitudinally along the chassis component (Fig. 1), the plurality of sensors are spaced from one another about a circumference of the chassis component (col. 4, lines 21-25), and the plurality of sensors detect a deformation, such as a change in length, of the chassis component.

With respect to independent claim 24, Kindler sets forth an overload recognition system for a bar-type chassis component (10), the overload recognition system comprising:
a sensor system (11) for detecting a nominal condition parameter (deformation) of the chassis component;


the sensor system being designed as a deformation detecting sensor for the chassis component (abstract); and
the sensor system comprising a plurality of sensors (12) which are fixed to the chassis component (col. 4, lines 21-25) for detecting a change in shape of the chassis component.

Kindler fails to explicitly set forth that the deformation detection is that of a change in length.
However, it would have been obvious to one having ordinary skill in the art armed with the teaching of Kindler that detecting a deformation in shape would include that of detecting a change in length.
The motivation being that Kindler teaches the use of multiple sensors (12) in an array around the shaft (10) and thus any type of deformation such as twisting or stretching of the shaft would be able to be detected by the sensors.  


CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is (571) 272-2183.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






								/Eric S. McCall/                                                                                                Primary Examiner, Art Unit 2856